ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-368, concluding that NOAH M. BURSTEIN of TEANECK, who was admitted to the bar of this State in 1975, should be reprimanded for violating RPC 1.1(a) (gross neglect), *47RPC 1.3 (lack of diligence), and RPC 1.4(b) (failure to keep client reasonably informed about the status of matter and failure to comply with a client’s reasonable requests for information), and good cause appearing;
It is ORDERED that NOAH M. BURSTEIN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.